Citation Nr: 1223111	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to March 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), denying the Veteran's claim for service connection for a bilateral hearing loss disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to this claim.  Once VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

The Veteran contends he has a bilateral hearing loss disability related to his active duty military service.  He asserts that he and his unit fired in excess of 20,000 rounds during his tour of duty, without the benefit of hearing protection.  His DD-214 shows he served in Vietnam as a Field Artilleryman and was awarded the expert medal for his qualification on the M-14 rifle.  In light of the Veteran's military occupation and experiences, the Board finds that the Veteran's contentions with regard to in-service noise exposure are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a Veteran is competent to testify as to his own observable symptomatology and in-service experiences).  Therefore, the Veteran's contention that he sustained in-service acoustic trauma due to the noise of weapons fire is conceded. 
 
The VA afforded the Veteran an audiological examination in July 2009.  At the time of the examination, the Veteran was diagnosed with profound sensorineural hearing loss in both of his ears.  In reviewing the claims folder in conjunction with the examination, the examiner noted the Veteran's reported in-service noise exposure, specifically from weapons fire.  She commented on the lack of a negative threshold shift in comparing the Veteran's pre-induction and separation audiometric examinations.  The examiner noted an occupational history of industrial noise where hearing protection was worn occasionally.  She indicated no hearing protection was worn consistently after separation and opined that "acoustic trauma may have occurred after separation."  For these reasons, the examiner concluded that the "Veteran's hearing loss is less than likely as not caused by service in the military."

The Board notes some ambiguities in the examination report.  At first impression, the Board observes a degree of inconsistency in the examiner's choice of words from her rationale to her conclusion.  A conclusory statement suggesting that the "acoustic trauma may have occurred after separation" (emphasis added) does not seem to suggest that it is more likely than not that the acoustic trauma occurred after separation.  Furthermore, while the examiner noted the Veteran's lay statement of weapons noise exposure; she did not adequately address it in the rationale for her conclusion.  On a related note, it is unclear whether the "occupational noise exposure without hearing protection" mentioned in the examiner's rationale related to conceded noise exposure in the military or only to occupational noise exposure after separation.  Therefore, on remand, the Veteran should be afforded a new VA examination that includes consideration of his competent lay statements and provides clarification regarding his hearing loss and whether it could have been caused by conceded in-service noise exposure.

The Board further notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2011)) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  If the determination is that the Veteran's bilateral hearing loss disability is just as likely as not caused by in-service noise exposure, in other words, if the probability of causation is about 50/50, then the benefit of the doubt would go to the Veteran.  See 38 C.F.R. § 3.102 (2011).

The Board finds that this matter should be remanded and that, upon remand, another examination should be provided for the purpose of determining whether in-service acoustic trauma could have caused the Veteran to progressively lose his hearing over the years.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another audiological examination to determine the nature and etiology of the current hearing loss disability.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion on the following: 

Is the current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service acoustic trauma cause the Veteran to progressively lose his hearing over the years)?  

The examiner must provide an explanation for the opinion expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


